Citation Nr: 0945055	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine (claimed as residuals of neck 
injury).

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine (claimed as back disorder).

3.  Entitlement to service connection for a disability 
exhibited by memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to May 1945 
in the Coast Guard/Merchant Marine and from January 1949 to 
June 1949 in the Army. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for the claimed disabilities.  Timely 
appeals were noted with respect to that decision.

A hearing on these matters was held before a Decision Review 
Officer in January 2004.  A copy of the hearing transcript 
has been associated with the file.

In October 2008, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the case is back before the Board for further 
appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the Veteran's degenerative changes of the cervical spine had 
their onset, increased in severity, or are otherwise related 
to his periods of active service, nor did they manifest to a 
compensable degree within 1 year of the Veteran's discharge 
from active service.  

2.  A preponderance of the evidence is against a finding that 
the Veteran's degenerative changes of the lumbar spine had 
their onset, increased in severity, or are otherwise related 
to his periods of active service, nor did they manifest to a 
compensable degree within 1 year of the Veteran's discharge 
from active service.  

3.  A preponderance of the evidence is against a finding that 
any disability characterized by memory loss had its onset, 
increased in severity, or is otherwise related to the 
Veteran's periods of active service.


CONCLUSIONS OF LAW

1.  Degenerative changes of the cervical spine were not 
incurred or aggravated in service, nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Degenerative changes of the lumbar spine were not 
incurred or aggravated in service, nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  A disability characterized by memory loss was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated January 2002 and March 2005, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In July 2006, the Veteran was notified of the way 
initial disability ratings and effective dates are 
established. 

The Board notes that, with regard to the claims for service 
connection for a lumbar spine disorder and a disability 
characterized by memory loss, fully satisfactory notice was 
not delivered until after those claims were adjudicated. 
 However, the RO subsequently readjudicated the claims based 
on all the evidence in July 2008.  The Veteran was able to 
participate effectively in the processing of his claims. 
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.  Therefore, 
there is no prejudice to the Veteran for the Board to render 
a decision here.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has not been medically evaluated in 
conjunction with his claims; however, as will be discussed 
more fully below, the evidence of record does not support a 
finding that that the Veteran's claimed disorders are the 
result of events in service.  Thus, there is no true 
indication that the claimed disabilities are associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In view of the absence of credible evidence of in-service 
incurrence, and the first suggestion of pertinent disability 
many years after active duty, relating the claimed 
disabilities to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A (a)(2).  The duties to notify and assist have 
been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

If arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case, as arthritis 
did not manifest until many years after discharge, as 
discussed below.

Analysis

The Veteran has been diagnosed with degenerative changes, 
including degenerative joint disease and degenerative disc 
disease, of the cervical and lumbar spine.  The record also 
contains competent and credible lay evidence of memory loss, 
with medical evidence documenting an episode of "global 
amnesia" following a motor vehicle accident in December 
1999.  

The Veteran has attributed these disorders to an in-service 
incident during which he was knocked to the deck of his ship 
as a result of enemy fire sustained while traveling between 
the Pacific islands of Yap and Ulithi.  The Veteran asserts 
that he injured his neck and back and sustained a concussion 
as a result of the impact.  He received medical treatment 
aboard ship and was confined to quarters for several days 
following the injury.  He was later treated aboard the 
hospital ship Mercy, where he received a diagnosis of 
"shellshock."  The Veteran also indicated that he also 
received a diagnosis of "shellshock" at the Maritime 
Hospital in San Francisco, California, between March and May 
1945.

The available service treatment records include a June 1945 
document indicating that the Veteran was examined and found 
to be physically competent to perform the duties of a junior 
engineer.  There is no reference to chronic neck and back 
problems or neurological deficit, although it should be noted 
that a full report of examination was not provided.

A November 1945 document, entitled "Seaman's Record of 
Medical Examinations and Hospital Admissions," is also of 
record.  Notes at the bottom of the document encouraged 
seamen of the Merchant Marine to carry the card with them at 
all times, and to record any examinations or 
hospitalizations.  The Veteran's document contains only one 
entry, dated November 1945, which states "SFC ANN 
COMPETENT."  It makes no reference to back or neck injuries, 
neurological manifestations, or "shellshock." 

The National Archives and Records Administration has provided 
copies of all references to the Veteran contained within the 
ships' logbook on file with that agency.  There is no 
reference to an injury to the Veteran requiring treatment and 
confinement to quarters, nor is there reference to his 
leaving the ship for treatment aboard a hospital vessel.  

Efforts to obtain records from the hospital ship Mercy, as 
identified by the Veteran, were unsuccessful.  The National 
Personnel Records Center indicated that "treatment aboard 
ship is not hospitalization...no clinical records".  

The Veteran did not respond to the RO's request for a renewed 
authorization to obtain his records from the Maritime 
Hospital in San Francisco, California, and indicated in an 
April 2005 statement that his own efforts to obtain his 
records had been unsuccessful.  The VA Medical Center in San 
Francisco, California, also indicated that it had no records 
of the Veteran's treatment at that facility.

The evidence also includes lay statements from the Veteran's 
brother, who served with him aboard the ship SS Australia 
Victory at the time of his reported injury.  The Veteran's 
brother indicated that he had personal knowledge of the ship 
being fired upon near the island of Yap, and that he later 
observed his brother in the hospital ward "on the voyage 
from Yap to Ulithi."  The statement does not indicate the 
nature of the Veteran's hospitalization aboard ship.  

In January 1949, the Veteran was inducted into the Army, but 
was discharged in June 1949.  There are no available service 
records for this period of service, as the National Personnel 
Records Center has indicated that they were lost in the 1973 
fire at that facility; the Veteran has indicated that he was 
discharged because of chronic residuals of his previous in-
service neck and back injuries.  

The post-service evidence includes a medical record dated 
July 1981, documenting a complaint related to the cervical 
spine.  In August 1981, the Veteran filed for workers' 
compensation, citing a cervical spine injury.  

There is also a letter from the Veteran to the United States 
Coast Guard, dated December 20, 1990, written to prove 
eligibility for VA benefits based upon active service.  In 
support of his eligibility claim, the Veteran noted that he 
worked aboard a ship carrying ammunition, which was subjected 
to the hazards of "strafing, chases by Japanese subs, fires, 
etc."  There was no reference to an injury sustained as a 
result of enemy fire.  

In a June 2000 clinical record, the Veteran described a 
recent motor vehicle accident to his treating physician, 
stating that his vehicle was struck several times, possibly 
causing a loss of consciousness.  X-ray studies of the spine, 
taken in December 1999 in conjunction with complaints related 
to the accident, diagnosed degenerative changes of the lumbar 
and cervical spine.  

The June 2000 clinical record also contains the Veteran's 
description of an episode during which he became confused and 
"lost several hours" with "no recollection of what 
transpired."  An MRI of the Veteran's brain showed only mild 
atrophic changes attributed to his age.  An MRI report dated 
October 2004 contained similar findings.  

Based on the evidence of record, the Board finds that service 
connection for degenerative changes of the lumbar and 
cervical spine, as well as a disability characterized by 
memory loss, is not warranted.  While there is competent 
evidence that the Veteran currently has the claimed 
disorders, there is no competent medical evidence that they 
are related to service.  The available service treatment 
records are negative for any complaints or findings of an 
injury involving the cervical or lumbar spine, nor are there 
findings of neurological deficits or head trauma.  The 
earliest record of a disability is dated July 1981, when the 
Veteran filed for workers' compensation for a cervical spine 
disability.  A lumbar spine disorder and neurological 
symptoms were not diagnosed until December 1999, over 50 
years after the Veteran's discharge from service, and 
following a motor vehicle accident involving trauma to the 
spine and head.  In view of the lengthy period without 
treatment, as well as the intervening injuries to the head 
and spine, there is no medical evidence of continuity of 
symptomatology and this weighs against the claims.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In adjudicating these claims, the Board must assess the 
competence and credibility of the Veteran as to in-service 
incurrence of his disorders and continuity of symptomatology 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his in-service accident, of his 
symptoms at that time, and of his current disability.  Layno; 
38 C.F.R. § 3.159(a)(2).  However, he is not competent to 
diagnose a concussion, or render an opinion as to the cause 
or etiology of any of his current disabilities, because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Although the Veteran is competent to report neck and back 
pain, as well as perceived neurological deficits such as 
memory loss, the Board finds that his descriptions of his in-
service injury are inconsistent with the evidence of record.  
The logbook records obtained from the National Archives do 
not contain any reference to an injury to the Veteran.  A May 
1945 examination report makes no reference to chronic neck 
and back pain, head trauma, or any other residuals of an in-
service injury.  The Veteran's record of examinations and 
hospitalizations, which he was encouraged to carry at all 
times, contains only one entry, dated November 1945, with no 
reference to chronic neck and back pain or head trauma.  It 
is reasonable to conclude that injuries as serious as those 
described by the Veteran, particularly when sustained as a 
result of enemy fire, would have been noted on one of the 
aforementioned documents.  

In an effort to verify his status as a Veteran in 1990, the 
Veteran stated that he was subjected to "strafing, chases by 
submarines, and fires," in addition to carrying out 
hazardous duty due to the ammunition aboard ship.  There was 
no mention of an injury as a result of enemy fire, although 
it would be reasonable to conclude that such an injury would 
be noted by an individual seeking status as a Veteran.  
Taking all of the evidence into account, the Board finds that 
the Veteran's statements concerning in-service incurrence of 
an injury are of questionable credibility and therefore they 
are assigned limited probative value.

There is no evidence of treatment for any of the claimed 
disabilities until 1981, when the Veteran filed for workers' 
compensation for an injury to the cervical spine.  There is 
evidence of another intervening injury in the December 1999 
motor vehicle accident, when the Veteran reported pain in the 
cervical and lumbar spine, as well as head trauma resulting 
in loss of consciousness.  Medical evidence obtained in 
connection with that accident, 50 years after his service 
discharge, is the earliest documentation of lumbar spine 
pathology or neurological deficit.   The Board finds that the 
Veteran's statements concerning continuity of symptomatology 
are also of questionable credibility, and should be assigned 
limited probative value.

The Board has also considered the lay statements submitted by 
the Veteran's brother.  His first statement indicated that 
the ship was fired upon by enemy forces between Yap and 
Ulithi, but made no reference to an injury to the Veteran.  
In March 2004, the Veteran's brother submitted a second 
statement, stating that he had observed the Veteran in the 
ship's hospital ward between Yap and Ulithi.  The March 2004 
statement fails to mention the nature of the injury or 
disorder for which the Veteran was being treated.  Since the 
evidence submitted by the Veteran's brother does not give a 
first-hand account of the nature of the Veteran's injuries, 
the Board finds his statement to be of limited probative 
value on the issue of whether the Veteran received in in-
service injury to the neck, back, and head.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative changes of 
the cervical spine, C3-4 to C7-T1 (claimed as residuals of 
neck injury) is denied.

Entitlement to service connection for degenerative changes of 
the lumbar spine (claimed as back disorder) is denied.

Entitlement to service connection for a disability exhibited 
by memory loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


